DETAILED ACTION

The present application (Application No. 15/811,873), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 28 December, 2020.


Status of Claims

Claims 8, 10-11, have been amended. Claims 1-7, were previously canceled. Therefore, claims 8-12, are currently pending and addressed below.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked


(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: 
In claim 8: (a.i) “a means for collecting interest and demographic information”; (b) “a means for collecting interest and demographic information”, (c) “a means for collecting data”, (d) “a means for assigning one or more first categorical identifiers to the one or more users”. 
In claim 10:  (a.i) “a means for collecting data”; (b) “a means for collecting interest and demographic information from one or more users” ; (c) “a means for collecting data”; (d) “a means for generating cookies”, (f) “means for accessing the information stored on the database”; 
In claim 11:  (a) “a means for collecting interest and demographic information”; “a means for collecting interest and demographic information from one or more users”; “a means for collecting data from said one or more users through participation in one or more incentivized activities”; “a means for assigning one or more first categorical identifiers to the one or more users”; 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
In claim 8: (f) a module operating on the social networking platform adapted to match the one or more second categorical identifiers, and (f) “a module operating on the social networking platform adapted to pair one or more users with one or more matching advertisements”; and (f) “a module operating on the social networking platform adapted to display the one or more matching advertisements. 
In claim 10: (f) a module operating on the social networking platform adapted to match the one or more second categorical identifiers, and (g) “a module operating on the social networking platform adapted to pair one or more users with one or more matching advertisements; and (g) “a module operating on the social networking platform adapted to display the one or more matching advertisements”.
 In claim 11:  (a) “a module operating on the social networking platform, wherein the module is adapted to match the one or more second categorical identifiers of the advertisements’, and “the module is adapted to display the one or more matching advertisements”; (f) matching, through a module; (g) displaying one or more advertisements through a module.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In the instant case, the function of “collecting interest and demographic information” seem to be performed by a user computer, and the function of “assigning one or more first categorical identifiers to the one or more users” are performed by cookies comprised in the computer {computing platform 118} as per figure 1. Further, the functions of  “pre-assigning” and “matching in real-time” “pairing” and “displaying” appear to be performed by {module 122}, which based on Figure 1 is associated with a corresponding structure/computer {computing platform 118}. The algorithm for the so called “incentivized data collection technique 120” is disclosed in instant par. [18].
Therefore, the supporting disclosure links or associates the disclosed structure, material or acts to the claimed functions.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-12, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 11-12 are directed to a method (a process), and claims 8-10 are directed to a system (an apparatus), therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims recite steps of: creating user profiles, storing a cookie; collecting data; assigning one or more first unique identifiers to a user; preassigning to one or more ads one or more second unique identifiers applicable to the advertisers' targeted users; and providing reward points. 
These claims are directed to a method for advertising to a user of a social network based on matching user identifiers tracked by cookies with advertisement identifiers. The independent claims are also directed to an incentive method for incentivizing users to perform activities on the social networking platform for the purpose of collecting the user information used in the matching step of the above mentioned advertising method. The concept of both: the incentivizing and the advertising methodology, is a method of organizing commercial interactions comprising advertising, marketing and sales activities. This concept falls within the “Certain Methods of Organizing Human Activity” grouping.
These claimed steps are steps of collecting data, analyzing data, matching data, and displaying data, so as claimed, the method is merely a method of observing, evaluating and judging data, all of which can be done by a human, and/or a series of generic interactive steps that can be done mentally. These steps also represent a process that under broadest reasonable interpretation, covers performance of the limitations in the human mind or by a human using a pen and paper, but for the recitation of generic computer components. 
Step 2A- Prong 2: The independent claims recite additional elements such as: “a social networking platform”, “computing platforms capable of storing a cookie”, “databases”, “a browser executed on a computing platform”, “modules”. These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions (i.e., receiving, transmitting, obtaining information, storing data, making correlations or calculations/determinations based on rules or an algorithm, and displaying the results) which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea, as discussed in MPEP 2106.05(f).
The claimed devices are not particular, and all the claim steps can be seen as being part of the abstract idea(s) of incentivizing and advertising to a social user. The steps of collecting data to be used in the matching, and of displaying an advertisement, are part of the abstract idea as already mentioned, but even if viewed apart from the abstract idea, these limitations just add insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).  
The social network is only a field of use. 
Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: The same analysis with respect to Step 2A Prong Two applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. As mentioned, the above insignificant extra-solution activity limitations of collecting and displaying data are part of the abstract idea, however, even if considered apart from the abstract idea, they represent elements that the courts have recognized as well-understood, routine, conventional activity in particular fields. (MPEP-2106.05(d).II.). Use of cookies to transmit user information has been well-understood, routine, conventional activity (see U.S. 8,195,508 Calder, ¶16:6 “Cookies in general, and such session cookies are well known”). 
The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.
The dependent claims have been considered. Further additional limitations recited in the dependent claims include: particular types of incentives (i.e., points, rewards, etc); and particular types of activities.  When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The dependent claims have been considered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-12, are rejected under 35 U.S.C. 103 as being unpatentable over Teague et al. (US 2006/0212355) (hereinafter “Teague2355”), in view of Spirer et al. (US 2017/0185596) (hereinafter “Spirer5596”).

Regarding claims 8, 10-11, Teague2355 discloses: 
(prompting the user to input interest information). Social marketing functionality based on profile information, therefore requiring that profile information be provided by users who wish to participate. User 108 creates a user profile on CMS 102 through user interface 106, containing contact and other identifying information and the user's preferences for offer content and delivery. (see at least Teague2355, Fig. 1, par. [0035], [0041]).
 (subsequently storing the interest information and demographic information on the computing platform). User database (see at least Teague2355, Fig. 3, par. [0087-088]).  

(comparing the assigned first categorical identifiers to second categorical identifiers associated with the one or more advertisements stored in the database, and matching, through a module operating on the social networking platform, the one or more second categorical identifiers of the advertisements to the one or more first categorical identifiers assigned to the user). 
(displaying one or more advertisements to the user, wherein the one or more advertisements are selected based on the comparison of the first and second categorical identifiers, and subsequent matching of the user to one or more advertisements).
Offer profile (see at least Teague2355, par. [0037], [0042]) (second categorical identifiers associated with the one or more advertisements), and offer database (see at least Teague2355, Fig. 3-4, par. [0019], [0043], [0060], [0083], [0088-0089], [0091], [0093], [0096]) (second categorical identifiers associated with the one or more advertisements stored in the database).
Subsequent to establishing a user profile on CMS 102, CMS 102 generates and transmits offers to the user (displaying one or more advertisements to the user). In one embodiment, CMS 102 searches an offer database for offers that meet either pre-defined user criteria (from the user's profile), or newly input criteria generated in response to questions presented to the user while interacting with the system. When a matching offer is found, CMS 102 generates a tracking code, embeds the tracking code in a message to the user, and sends the message to the user's desired destination device, such as, for example, the user's cell phone/SMS receiver and/or the user's email address. (see at least Teague2355, par. [0043]).
The contact and other identifying information and the user's preferences are attributes identifiers that are stored and recognized by the social network so that they can be matched to offers.
 (allowing the user to access the social network through a browser executed on the computing platform, wherein the computing platform stores one or more cookies based on the user’s activity when the user accesses the social networking platform through the browser on the computing platform). One skilled in the art will understand that there are a variety of systems and/or methods through which this information can be passed to CMS 102, including "cookies" (see at least Teague2355, par. [0074]) (cookies based on the user’s activity). Since Teague2355 teaches client-side cookies, then executing a web  browser is implicit.
( (ii)  allowing the user to participate in one or more incentivized activities, and generating data based on the user’s participation in the one or more incentivized activities). Merchant’s offer to the social user can be a promotional offer or a coupon (see at least Teague2355, par. [0044]), wherein it is noted a promotional offer or a coupon represents incentives. These incentives/promotional offers can be provided in response to questions presented to the user while interacting with the system (see at least Teague2355, par. [0043]) (incentivized activities).
(assigning one or more first categorical identifiers to the user of the social networking platform based on the user’s: demographic information, interest information, participation in one or more incentivized activities, and activity on the social networking platform, wherein the activity is monitored using cookies). The CMS tracks and recognizes user identifiers comprising pre-defined user criteria (from the user's profile) and newly input criteria generated in response to questions presented to the user while interacting with the system (therefore these user identifiers have been assigned” by the social network) (see at least Teague2355, par. [0043-0044]), and the CMS uses these user identifiers as the basis for matching   first categorical identifiers
System comprising computing devices, servers, memory (database) (database of ads stored on the network server), computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Teague2355, Fig. 1-4, par. [0033-0036], [0044], [0065-0068], [0078], [0087], [0107]) (processor) (memory) (computer readable media).

Teague2355 teaches user profile information comprising user interests but is silent about: (demographic information).
Teague2355 teaches incentives in response to incentivized activities, but is silent about: (wherein incentives provided by the incentivized activities are redeemable points).
However Spirer5596 discloses: 
The rewards module 330, in various embodiments, may use the demographic and/or psychographic metrics collected by the metrics module 315 to offer a user customized rewards based on variables such as a user's interests, activities, opinions, age, gender, and the like. The customized rewards may include, but are not limited to, loyalty points (redeemable points), frequent flyer points (redeemable points), coupons, gift certificates, promotions, and the like based (see at least Spirer5596, par. [0121]). The user's profile, as used herein, may include descriptive data for the user such as demographic data, purchase history, browsing history, responses to previous presented questions, preferences, interests, hobbies, habits, and/or the like. (see at least Spirer5596, par. [0176])
The distribution module 360, in some embodiments, integrates the apparatus 300 with social media sites, providing the content creator with an effective tool to quickly share and promulgate content. In one embodiment, the distribution module 360 may post multimedia content, with its one or more synchronized interactive content elements, on a user's social media site. The one or more interactive content elements may include trivia questions, survey questions, polls, quizzes, games, and the like that may be used to gain real-time information from others in the user's social network who view the content on the user's social media site. In other embodiments, the distribution module 360 shares a user's customized recommendations, scores, evaluations, and the like in real-time on their social media site. The social media site allows the content to be shared by others in the user's social network, including the user's friends, friends of the user's friends, and so on, quickly promulgating the content. (see at least Spirer5596, par. [0153]). 
The rewards module 330 may provide loyalty points (redeemable points), incentives, discounts, coupons, badges, achievements, bargains, promotions, offers, and the like for a user's participation in a survey, poll, quiz, game, assessment, training, and the like. The rewards module 330 may customize the rewards offered in response to a user's interaction with the one or more interactive content elements. For example, in one embodiment, a retailer may present to a user a video with synchronized interactive survey questions regarding the products in the video. As a user answers the questions, the analysis module 310 may use the answers as a reference to find products in a product database in order to create customized product recommendations in real-time. (see at least Spirer5596, par. [0119]).
A client 106 communicates with the server 102 by way of a program executing on the client 106, such as an internet browser or an application configured to access and/or download multimedia content from the server 102, as is known in the art. (see at least Spirer5596, fig. 1, par. [0059]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the social network incentive implementation of Teague2355; with the social network incentive implementation comprising surveys and redeemable points of Spirer5596, since doing so is applying a known technique (incentives in the form of redeemable points) to improve a similar method of awarding compensation or incentive in the same way.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the user profile of Teague2355; to further include demographic information as taught by Spirer5596. One of ordinary skill in the art at the time of the invention would have been motivated to include demographic information in the user profile of Teague2355, since this expansion results in an improved, richer user profile.

Even if it could be argued that Teague2355 does not at least inherently teach:
(one or more computing platforms capable of storing a cookie).
(interest information obtained from said user through said cookie and said data collection). 
 (said cookie used to track a user's navigation on the social networking platform, said social networking platform accessed by the user through a browser executed on the one or more computing platforms).
Spirer5596 discloses: The analysis module 310 assigns cookies to the user based on their responses to the interactive content elements, such as their answers to survey questions or product reviews. Third party websites and applications may use the cookies to provide targeted advertising, marketing promotions, offers, discounts, and the like, to the user based on their responses. (see at least Spirer5596, par. [0109-0110]) (cookies based on the user’s activity).
Since the systems of both Teague2355 and Spirer5596 indeed transmit cookies and extract information from cookies, then the cookies are stored, and further, the computing device in both  Teague2355 and Spirer5596 is “capable of storing a cookie”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the cookie functionality of Teague2355, with the functionality for tracking user behavior and activities based on cookies as taught by Spirer5596, since cookies facilitate targeted advertising (see at least Spirer5596, par. [0109]).

Even if it could be argued that Teague2355 does not explicitly teach:
(d. means for assigning one or more first unique identifiers to a user based on the demographic and interest information obtained from said user through said cookie and said data collection). 
Per above, using cookies for transmitting user information by the user device to the CMS is within the functionality for collecting information of Teague2355. Further per above, the CMS of Teague2355 obtains user information either explicitly transmitted by the user to generate a profile and/or collected by the CMS in response to user feedback to questions, and matches this user information with offer information. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include in the assignment of first unique identifiers also user information obtained from cookies and to target advertisements also in part based on user information obtained from cookies. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements that are already implemented in the functionality of Teague2355 (the CMS obtains user information explicitly transmitted by the user to generate a profile and/or collected by the CMS in response to user feedback to questions, and the CMS matches this user information with offer information, and the CMS obtains user information from cookies, and demographic information), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable

Regarding claim 9, Teague2355 in view of Spirer5596 discloses: All the limitations of claim 8 as per the above rejection statement.
Teague2355 does not disclose: (incentivized activities include surveys).
Teague2355 discloses: Incentives/promotional offers can be provided in response to questions presented to the user while interacting with the system (see at least Teague2355, par. [0043]) (incentivized activities).
Spirer5596 discloses: The rewards module 330 may provide loyalty points, incentives, discounts, coupons, badges, achievements, bargains, promotions, offers, and the like for a user's participation in a survey, poll, quiz, game, assessment, training, and the like (see at least Spirer5596, par. [0119]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the social network incentive implementation of Teague2355; with the social network incentive implementation comprising surveys and redeemable points of Spirer5596, since doing so is applying a known technique (rewards for participation in a survey) to improve a similar method of providing rewards or incentives in the same way.
 
Regarding claim 12, Teague2355 in view of Spirer5596 discloses: All the limitations of claim 11 as per the above rejection statement, including: redeemable points.
Teague2355 does not disclose: (redeemable points are redeemeable for travel)
However Spirer5596 discloses: frequent flyer points (redeemable points), (see at least Spirer5596, par. [0121]). Further, Official Notice is taken that at the effective filing date of the claimed invention, it was old and well known in the art to convert frequent flyer points towards travel. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Teague2355 in view of the facts known in the art at the time of the invention and further in view of Spirer5596, to include frequent flyer points redeemable for travel, since frequent flyer points incentivizes user’s loyalty.


Response to Arguments

Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.

35 U.S.C. 112 
The amendments to the claims overcome the pending 35 U.S.C. 112(a) and 112(b).

35 U.S.C. 101 
Although the pending 35 U.S.C. 101 rejection contains a clear typographic error in the heading of the of the pending 35 U.S.C. 101 paragraph and in the step 1 of the rejection, it is clear that a rejection written for canceled claims is a typographic error.
Other than these typos the rejection is correctly formulated to apply to the pending claims. As a matter of fact the rejection is maintained and applicable to the amended claims presented in this 12/28/2020 filing.
Applicant's arguments regarding 35 U.S.C. 101 are not persuasive. 
Appellant’s repeated reference to “the prior art” used in the pending 35 U.S.C. § 103 rejections and to the merits of this “the prior art”, conflate issues of novelty/nonobviousness with eligibility by comparing their purported solution to the prior art applied. However, novelty and non-obviousness have no bearing on whether a claim recites an abstract idea, as the Federal Circuit has made clear when rejecting an argument substantially similar to Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree ... that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.")

35 U.S.C. 102/103
Applicant argues: 
Applicant previously argued that Teague does not disclose sending advertisements to a user based on data submitted by the user, or cookies generated by the user's activity on a social network, or data obtained using a user's incentivized activities. Rather, a "social seller" who has "influenced" a purchase gets credit when a user sees an advertisement by the "social seller," and ends up purchasing an item. Accordingly, all that is matched up is whether a user saw an advertisement, and whether that user actually purchased an item that was advertised. Cookies can be used to determine who used the coupon, but Teague in no way teaches using cookies to select which advertisements a user receives.
The Examiner incorrectly stated that Teague matched advertisements to collected user information that includes cookies. An obviousness rejection cannot be based on an improper assessment of the prior art.
Whereas Teague allows merchants to reward to those who direct traffic to an ultimate buyer, Spirer allows users who are “triggered” to receive advertisements corresponding to the triggering event. That is, Teague rewards social sellers after a purchase, whereas Spirer provides rewards (discounts/targeted advertising/coupons) to users before a purchase.
In response:
As previously indicated when responding to these same applicant’s remarks, Teague teaches sending targeted offers to a social user based on profile information with or without social selling (¶43). And IN ADDITION teaches matching advertisements to this collected user information.
Notably, Applicant’s remarks do not clearly explain how is ¶43 in Teague not teaching “sending targeted offers to a social user based on profile information with or without social selling”. Instead, Applicant paraphrases a bunch of additional paragraphs as if the mere paraphrasing of other paragraphs somehow voids the teaching of ¶43. 

Further, Applicant’s conclusion that “Teague rewards social sellers after a purchase” does not apply at all to the particular teaching used in the office action: that “These incentives/promotional offers can be provided in response to questions presented to the user while interacting with the system ¶43. It is not even clear whether there is any basis whatsoever  for asserting that that “Teague rewards social sellers after a purchase”. Examiner agrees that “an obviousness rejection cannot be based on an improper assessment of the prior art”.
Analogous to Teague (¶43), the pending office action explains that Spirer teaches: customized rewards based on variables such as a user's interests, activities, opinions, age, gender, and the like. (¶121), including questions (¶176). 

Examiner does not disagree that Teague may not teach “using cookies to select which advertisements a user receives”, and it is clear that the office action does not rely on Teague to teach this feature. Instead it expands the teaching in Teague that that ”one skilled in the art will understand that there are a variety of systems and/or methods through which this information can be passed to CMS 102, including "cookies"”, with this feature of using cookies to select which advertisements as taught by Spirer, via a type A KSR obviousness rejection.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681